Exhibit ASSET PURCHASE AGREEMENT BETWEEN US BIODEFENSE, INC. AND FTS GROUP, INC. Dated as of March 19, 2008 and Closed April 4, 2008 ASSET PURCHASE AGREEMENT This Asset Purchase Agreement, dated as of March 19, 2008, (this "Agreement"), by and between US BIODEFENSE, INC, a Utah corporation ("Buyer"), and FTS GROUP, INC., a Nevada Corporation ("Seller"). WHEREAS, Seller is engaged in the business of operating an acquisition and development company focused on acquiring, developing and investing in businesses and viable business ventures to create, capture and maximize the value of its assets for its company and stockholders, including its wholly-owned subsidiary, Elysium Internet, Inc. (the "Business"); and WHEREAS, upon the terms and subject to the conditions set forth herein, Buyer desires to purchase and assume from Seller, and Seller desires to sell, transfer, assign, convey and deliver to Buyer, the assets of Elysium Internet, Inc.,(the “Acquired Assets”) together with certain obligations and liabilities of Seller relating to Acquired Assets (“Assumed Liabilities”); and WHEREAS, The Board of Directors of each of Buyer and Seller, respectively, believe the acquisition is in the best interests of such company and its respective stockholders and, in furtherance thereof, have approved this Agreement and the transactions contemplated thereby. NOW, THEREFORE, in consideration of the covenants, representations, warranties and mutual agreements hereinafter set forth, the parties hereto agree as follows: ARTICLE 1 PURCHASE AND
